                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION

FAITH N. NELSON,                                 )
                                                 )
                              Plaintiff,         )
       v.                                        )
                                                 )   Civil Case No. 4:18-cv-00412-FJ6
UNITED STATES DEPARTMENT                         )
OF EDUCATION,                                    )
                                                 )
                              Defendant.         )

               UNITED STATES’ MOTION FOR SUMMARY JUDGMENT
                          (With Suggestions in Support)

       The United States Department of Education (Education) respectfully requests this Court

grant summary judgment in its favor in this case on Plaintiff Faith Nelson’s (Plaintiff or Nelson)

First Amended Complaint (Doc. 14) pursuant to Federal Rule of Civil Procedure 56(c)(1), as

there is no genuine dispute as to any material fact and Education is entitled to judgment as a

matter of law. In support thereof, Education states as follows:

                                 FACTUAL BACKGROUND

                                     1982 Promissory Note

       1.      On May 5, 1982, Plaintiff signed a promissory note for a student loan in the

amount of $2,500 with an interest rate at 9%.

       2.      On May 1, 1983, Plaintiff defaulted on the above loan.

       3.      On January 20, 1984, the Missouri Department of Higher Education (MDHE)

paid the default claim on the above loan and began sending communications to Plaintiff after the

default claim payment.

       4.      Over the course of 2 years, the MDHE sent the following communications

               a. On October 1, 1985, a Federal IRS offset Warning Notice




         Case 4:18-cv-00412-FJG Document 31 Filed 12/17/18 Page 1 of 10
               b. On April 21, 1986, a State Tax Offset Warning Notice

               c. On June 21, 1986, a Repayment Acknowledgement and Default Billings
                  Coupons
               d. On August 16, 1986, a 2nd DIMP Notice
               e. On August 31, 1986, a Credit Bureau Default Notice
               f. On January 31, 1987, an Annual Interest Letter

       5.      Over the course of 1 year, Plaintiff only made one payment in the amount of

$728.09 to the MDHE via a federal offset payment.

       6.      On November 16, 1986, the MDHE assigned the loan to Education at which time

the remaining balance was $2,469.71 ($2,464.84 in principal and $4.87 in accrued interest).

                                      1985 Promissory Note

       7.      On May 1, 1985, Plaintiff signed a promissory note for a student loan in the

amount of $2,500 with an interest rate of 9%.

       8.      On August 28, 1986, Plaintiff defaulted on the above loan.

       9.      On August 15, 1987, the Higher Education Foundation Program (HEAF) paid the

default claim on the above loan.

       10.     Over the course of 3 years, HEAF received payments totaling $2,055.70 via

federal offsets of $1,074.64 and two additional offsets of $352.11 and $628.95.

       11.     On May 25, 1993, the loan was assigned to Education at which time the

remaining balance was $1,626.60 ($1,417 in principal and $208.76 in unpaid accrued interest).

                          Education Correspondence For Both Notes

       12.     Over the course of 16 years, 1992-2008, Education mailed Plaintiff due process

letters with the intent to collect the defaulted student loans via the Treasury Offset Program

(TOP). The following payments were made within that time via federal offset programs and

voluntary rehabilitation payments:



                                                 2

         Case 4:18-cv-00412-FJG Document 31 Filed 12/17/18 Page 2 of 10
               g.   On March 17, 2000, $826.91 via TOP
               h.   On February 23, 2001, $1633.38 via TOP
               i.   On May 16, 2003, $1073.00 via TOP
               j.   On August 27, 2004, $115.81 via TOP
               k.   On February 10, 2006, $898.28 via TOP
               l.   On August 18, 2006, $463.00 via TOP
               m.   On September 25, 2009, $450.00 via TOP
               n.   On December 29, 2009, $96.00 via voluntary rehabilitation payment
               o.   On January 29, 2010, $96.00 via voluntary rehabilitation payment
               p.   On March 9, 2010, $96.00 via voluntary rehabilitation payment
               q.   On April 1, 2010, $96.00 via voluntary rehabilitation payment
               r.   On April 29, 2010, $96.00 via voluntary rehabilitation payment
               s.   On June 2, 2010, $96.00 via voluntary rehabilitation payment
               t.   On July 1, 2010, $96.00 via voluntary rehabilitation payment
               u.   On August 3, 2010, $96.00 via voluntary rehabilitation payment
               v.   On September 1, 2010, $96.00 via voluntary rehabilitation payment

       13.     In September of 2010, Plaintiff completed rehabilitation for both aforementioned

loans, removing the loans from default status.

       14.     Upon rehabilitation, the loans were assigned to be serviced by Great Lakes, and a

total of $200 in payment via a voluntary rehabilitation payment was credited to the remaining

balance on November 23, 2012.

       15.     On May 4, 2011, Plaintiff renewed her complaints regarding the loan status that

the loans had been paid off and/or she had not incurred the loans.

       16.     On or about January 11, 2015 and February 10, 2015, Plaintiff defaulted on her

loans once again.

       17.     On May 19, 2015 and June 23, 2015, the loans were placed with the Education’s

Default Resolution Group (DRG) for servicing and collection.

       18.     On May 21, 2015 and June 24, 2016, Education again contacted Plaintiff via

letters to inform her of the placement of her loans with Education.

       19.     On August 18, 2015, Education notified Plaintiff her loans would once again be




                                                 3

         Case 4:18-cv-00412-FJG Document 31 Filed 12/17/18 Page 3 of 10
placed for collection in TOP if she did not make repayments. Education never received a

response.

       20.     Plaintiff resumed objections to the collection of the debt, and Education

responded on June 9, 2017 to her concerns.

       21.     Over the course of the past year, Education only received one payment of

$487.00, made October 25, 2017.

                                       Amounts Still Due

       22.     After all payments and offsets $3,548.31 is still owed on the first loan.

               a. $2761.88 in principal
               b. $786.43 in unpaid accrued interest

       23.     After all payments and offsets, $5,103.55 is still owed on the second loan.

               a. $3,897.47 in principal
               b. $1,206.08 in unpaid accrued interest

       24.     After all payments and offsets, the total amount still due to the Education by

Plaintiff is $8651.86.

       25.     Attached is a declaration certifying that the above amounts are true and correct,

and $8651.86 is still due.

                                       Procedural History

       26.     On or about December 12, 2017, Plaintiff filed a petition in Jackson County

Circuit Court against the Missouri Department of Higher Education and the United States

Department of Education.

       27.     On or about February 9, 2018, an entry of appearance was filed by the Missouri

Department of higher education with a motion to quash which was granted and a motion to

dismiss which was ruled no longer an issue.



                                                 4

         Case 4:18-cv-00412-FJG Document 31 Filed 12/17/18 Page 4 of 10
       28.     On or about April 5, 2018, Plaintiff filed a response.

       29.     On or about May 4, 2018, a motion for continuance was filed on behalf of the US

Department of Education by the United States Attorney’s Office for the Western district of

Missouri.

       30.     On or about May 30, 2018, the United States Attorney’s Office on behalf of the

US Department of Education motioned to remove the case to federal court.

       31.     Pursuant to 28 U.S.C. §§ 1441, 1442 and 1446, the case was removed to the

United States District Court for the Western District of Missouri. All appropriate requirements

for removal to Federal Court were followed.

       32.     On or about June 6, 2018, a motion for extension of time to file answer or

otherwise respond to Petition was filed by the United States Attorney’s Office on behalf of the

US Department of Education and was granted.

       33.     On or about June 25, 2018, the United States Attorney’s Office on behalf of the

US Department of Education filed their answer to Plaintiff’s complaint.

                                    LEGAL ARGUMENTS

A.     Plaintiff’s Motion for Summary Judgment should be granted because Plaintiff’s
       First Amended Complaint fails to state a claim upon which relief can be granted.

       Summary judgment is appropriate when the pleadings and evidence “show[] that there is

no genuine issue as to any material fact and that the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986); Celotex

Corp. v. Catrett, 477 U.S. 317, 322 (1986); Tao v. Freeh, 27 F.3d 635, 638 (D.C. Cir. 1994).

The party seeking summary judgment must demonstrate the absence of a genuine issue of

material fact. See Celotex, 477 U.S. at 248. A genuine issue of material fact is one that “might

affect the outcome of the suit under the governing law.” Anderson, 477 U.S. at 248. Once the


                                                 5

         Case 4:18-cv-00412-FJG Document 31 Filed 12/17/18 Page 5 of 10
moving party has met its burden, the nonmoving party “may not rest upon the mere allegations

or denials of his pleading, but . . . must set forth specific facts showing that there is a genuine

issue for trial.” Anderson, 477 U.S. at 248.

        In considering a motion for summary judgement, a court must look to how a party

supports their factual positions. Fed. R. Civ. P. 56(c)(1). Plaintiff’s filings are unclear,

improperly pleaded, and fail to state a claim upon which relief can be granted.

        A party may support their factual positions regarding facts which cannot be disputed by

citing to a provided affidavit. Fed. R. Civ. P. 56(c)(1)(A).

        In the present case, a declaration has been provided which plainly reflects Plaintiff’s loan

amounts were and are in default (and have not been paid) since they were transferred to

Education in 1991.

        Plaintiff’s states in her Amended Complaint (Doc. 14, p. 3) that the following federal

statues, federal treaties, and/or provisions of the United States Constitution are at issue in this

case: “My 14th Amended Rights (life, liberty/property -r- pursuit of happiness) have been

violated; my federal income taxes is taken from me (illegally) and that my creditability -and-

being black ball (sic)” all must fail based on the attached Education affidavit, which explains the

amounts still due Education, justifying collection efforts by Education.

        Plaintiff’s claims in her Amended Complaint (Doc. 14, p. 4) that the amount in

controversy is the following: “My Federal income tax has been taking (sic) from me. Loans that

have been paid since ‘1985.’ Its been 32 years, the US Dept. of Ed. -n- Missouri Dept. of higher

Education have been garnishing my Federal income tax check.” All claims must fail based on the

attached Education Declaration, which explains the amounts still due Education, justifying

collections efforts taken by Education.



                                                   6

         Case 4:18-cv-00412-FJG Document 31 Filed 12/17/18 Page 6 of 10
       Plaintiff’s claims in her Amended Complaint (Doc. 14, p. 4-5) that her “Federal income

tax checks have been and still taking (sic) from me going on 33 years.” She also claims “My

credit history has been shot down. I can’t by (sic) working unless I pay double/triple far as

credit/cash. I can’t even buy a (unintelligible) house.” She further claims “They have taken my

Federal income tax checks I can’t received (sic) head of household (EIC). My credit history is

shot to hell.” She states the events started here in Kansas City, MO. –n- other states, from 1986

to 2017, and continue to the future/(unintelligible). All claims must fail based on the attached

Education Declaration, which explains the amounts still due Education, justifying collection

efforts taken by Education.

       In response to whether more than one claim is asserted, Nelson stated (Doc. 14, p. 5) as

follows:

       I have borrowed $2500 dollar Loans twice in 1982 –N- 1984. These loans was
       paid off in 5/21/1986. The Missouri Dept of Higher Educations was the Guarantor
       who (unintelligible) me the Loans; They collected My Federal Income tax checks
       up until 1999. The Missouri Dept. of higher Education sold –N- transfer my Loan
       to “The Dept of Education.” The Loans was Alread paid in full. The Dept of
       Education collected my federal income tax checks from 2000-2017 and still
       continue to collect, and these Loans are paid in full.

       In Plaintiff’s relief request (Doc. 14, p. 5), she asks this Court to “stop them taking my

checks.” She states “My grandchildren –n- I was homeless from me being black bald (sic). I

would like the Courts to have my Credit history repaired/corrected. I would like my money’s

back with interest and I would like to be compensated for punitive damages and court cost.” In

addition, she “would like to be reinstated through the IRS for my (EIC) been taking (sic) away

from me.” Plaintiff provides no statutory authority to substantiate an award of actual or punitive

damages. Indeed punitive damages are not authorized in any instance claimed by Plaintiff in her

Amended Complaint because there is no specific waiver provided in the United States

Constitution, statute, regulation or other federal law.

                                                  7

           Case 4:18-cv-00412-FJG Document 31 Filed 12/17/18 Page 7 of 10
       Finally, in response to the question (Doc. 14, p. 6) in the form used by Plaintiff to file her

complaint, asking for Plaintiff’s actual damages or punitive money damages Plaintiff believes

she is entitled to recover, Plaintiff states the “estimate has been taken away” from her, “including

Head of Household (EIC) is well over $200,000.00. Plaintiff says “I couldn’t buy a house. I

have to pay double/tripple (sic) for a car. I pay out 25 to 35 percent when buying a car. I have a

hard time renting a home. I am charge (sic) double/tripple (sic) the amount the house is not

worth it. Constant put up deposit toward utilities which every state I live in.”

       Overall, Plaintiff states conclusions (specifically that the loans have been paid in full)

without any supporting documents or case law as grounds for relief in her Amended Complaint.

Plaintiff’s allegations are directly contradicted by the declaration of Education Program and

Management Analyst, Chad Keller. The Declaration demonstrates amounts still due Education,

which legally justify all collection efforts by Education complained of by Plaintiff, negating her

request for relief. Plaintiff thus fails to plead facts which state a claim as a matter of law under

Federal Rules of Civil Procedure 12(b)(6) and summary judgment should be granted.

B.     Summary Judgment should be granted because Plaintiff’s Amended Complaint
       seeks prohibited injunctive relief against Education.

       Plaintiff’s request for a Court order stating her “account” is paid in full is essentially a

request for declaratory relief enjoining Education from any future collection efforts against

Plaintiff regarding her FDLP loans. Such relief is prohibited under the HEA, 20 U.S.C.

§ 1082(a)(2), which specifically disallows injunctive relief against the Secretary of the

Department of Education (Secretary), providing that:

       [i]n the performance of, and with respect to the functions, powers, and duties [set
       forth in the HEA], the Secretary may . . . sue and be sued in . . . any district court
       of the United States . . . ; but no attachment, injunction, garnishment, or other
       similar process, mesne or final, shall be issued against the Secretary.



                                                  8

         Case 4:18-cv-00412-FJG Document 31 Filed 12/17/18 Page 8 of 10
         The declaratory relief sought by Plaintiff is prohibited, because it seeks to accomplish

what injunctive relief would accomplish (i.e. restrictions on the Secretary’s ability to engage in

future collection efforts on Plaintiff’s loans). See American Ass’n of Cosmetology Schools v.

Riley, 170 F. 3d 1250, 1254 (9th Cir. 1999); Green v. U.S., 163 F. Supp. 2d 593, 597 (W.D. N.C.

2000).

         C.     Summary Judgment should be granted because Education has not waived
                sovereign immunity and the Court lacks subject matter jurisdiction.

         Because Education has not waived its sovereign immunity for claims seeking injunctive

relief, the Court lacks subject matter jurisdiction over Plaintiff’s Amended Complaint. 20 U.S.C.

§ 1082(a)(2) must be strictly construed to mean what it says:

         When Congress attaches conditions to legislation waiving the sovereign immunity
         of the United States, those conditions to legislation must be strictly observed, and
         exceptions thereto are not to be lightly implied.

Block v. North Dakota, 461 U.S. 273, 287 (1983). A waiver of sovereign immunity “must be

construed strictly in favor of the sovereign, and not enlarged beyond what the language

requires.” Minda v. U.S., 851 F.3d 231, 237 (2d Cir. 2017.)

                                          CONCLUSION

         Based on all arguments included in this Motion for Summary Judgment, individually or

together, Plaintiff’s Motion for Summary Judgment should be granted for either failure to state a

claim upon which relief should be granted, because Plaintiff improperly seeks injunctive relief

from Education, and because Education has not waived sovereign immunity.

         WHEREFORE, the United States Department of Education requests this Court grant its

Motion for Summary Judgment in favor of Education as there is no genuine dispute as to any




                                                  9

          Case 4:18-cv-00412-FJG Document 31 Filed 12/17/18 Page 9 of 10
material fact and Education is entitled to judgment as a matter of law, and for such other relief

deemed just and proper.

                                                 Respectfully submitted,

                                                 Timothy A. Garrison
                                                 United States Attorney

                                            By: /s/ Jane Pansing Brown
                                                Jane Pansing Brown        MO #30658
                                                Assistant United States Attorney
                                                Charles Evans Whittaker Courthouse
                                                400 East Ninth Street, Room 5510
                                                Kansas City, Missouri 64106
                                                Telephone: (816) 426-3130
                                                Facsimile: (816) 426-3165
                                                E-mail: jane.brown@usdoj.gov
                                                ATTORNEYS FOR DEFENDANT
                                                UNITED STATES OF AMERICA

                                      Certificate of Service

       I hereby certify that on this 17th day of December, 2018, I electronically filed the

foregoing with the Clerk of the Court using the CM/ECF system, which sent notification of such

filing to all counsel of record and a true and correct copy of the foregoing was sent via United

States mail, postage prepaid, to the following non-ECF participant:

               Faith N. Nelson
               7401 NE 110th St. Beagle Court
               Kansas City, MO 64134
               Pro Se Plaintiff


                                                     /s/ Jane Pansing Brown
                                                     Jane Pansing Brown
                                                     Assistant United States Attorney




                                                10

        Case 4:18-cv-00412-FJG Document 31 Filed 12/17/18 Page 10 of 10
